DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light scattered by  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over y Hermitte et al. (WO 2012059852; please see attached translation for reference to pages) in view of De Lamerterie et al. (EP 1992868; please see attached translation for reference to pages).
With regards to Claim 1, Hermitte et al. discloses an illumination device of a motor vehicle (see top of page 2), comprising: one or more LED units [3] (see middle of page 3 and Figure 3), wherein a respective LED unit [3] comprises one or more LEDs (see middle of page 3); a plate-shaped diffuser [1] (see middle of page 3 and Figures 3 and 5; element [1] is substantially a plate-shaped diffuser), wherein the plate-shaped diffuser [1] scatters light emitted from the one or more LED units [3] (see middle of page 3) and has having first [1a] and second [1b] delimiting faces (see middle of page 3 and Figure 3) and an end face [1d] (see middle of page 3 and Figure 3), between which faces there is a light-scattering material with a predetermined thickness (see middle of page 3 and Figure 3), wherein the light-scattering material is disposed along an entire planar extent of the plate-shaped diffuser [1] (see middle of page 3 and Figure 3; the plate-shaped diffuser [1] is formed of a material which allows light to enter through face [1a], and by refraction and/or reflection on its faces and on the rear edge of plate-shaped diffuser directs light toward the end face [1d] for emission of essentially parallel beams therefrom, thereby the material of the plate-shaped diffuser is substantially disposed along an entire planar extent thereof), the end face [1d] of the diffuser, which is provided between the first delimiting face [1a] and the second [1d] delimiting face, forms the only light emergence face of the illumination device that is visible to a user (see middle of page 3 and Figure 3), the LED unit or LED units [3], during operation, emit the light in a direction of the first delimiting face [1a] (see middle of page 3 and Figure 3), said light entering into the diffuser [1] via the first delimiting face [1a], and the diffuser [1] is configured and arranged such that the light of the LED unit or LED units [3] entering via the first delimiting face [1a] is guided via reflections in the diffuser [1] to the light emergence face [1d] and emerges from the illumination device at the light emergence face [1d] (see middle of page 3 and Figure 3).
Hermitte et al. does not explicitly disclose the LED unit or LED units abut against the first delimiting face, and an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, wherein the optical reflector reduces light losses in the diffuser.
De Lamerterie et al. teaches the LED unit or LED units [S] abut against the first delimiting face (see top half of page 6 and Figure 8), and an optical reflector [CO] is arranged at the second delimiting face of the diffuser (see middle of page 6 and Figure 8; light rays [r1] and [r2] are reflected by a surface  of cone [CO] substantially forming an optical reflector, at least in a region which lies opposite the LED unit or LED units), at least in a region which lies opposite the LED unit or LED units [S] (see Figure 8), wherein the optical reflector [CO] reduces light losses in the diffuser (see middle of page 6; due to the reflections of at least rays [r1] and [r2], light losses will substantially be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Hermitte et al. to include the LED unit or LED units abut against the first delimiting face, and an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units, wherein the optical reflector reduces light losses in the diffuser, as taught by De Lamerterie et al.  One would have been motivated to do so in order to couple light from the LED unit or LED units into the diffuser (see De Lamerterie et al. middle of page 6).

With regards to Claim 5, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the diffuser [1] has a further end face [1c] which is arranged at an end of the diffuser [1] that is distant from the light emergence face [1d], and the LED unit or LED units [3] are arranged adjacent to the further end face [1c] (see Figure 3).

With regards to Claim 13, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the LED unit or LED units [3] are arranged on a heatsink [12] (see middle of page 4 and Figure 3).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over y Hermitte et al. (WO 2012059852; please see attached translation for reference to pages) as modified by De Lamerterie et al. (EP 1992868; please see attached translation for reference to pages), further in view of Paroni et al. (US 2004/0257790).
With regards to Claim 7, Hermitte et al. and De Lamerterie et al. disclose the illumination device as discussed above with regards to Claim 1.
Hermitte et al. further discloses the diffuser [1] is configured as a strip (see Figure 5) and the light emergence face [1d] is a longitudinal edge of the strip (see Figure 5), and the one or more LED units [3] is a plurality of LED units [3] (see Figures 3 and 5; the LED units [3] are adjacent portions [4]) that are arranged in a direction of the longitudinal edge of the strip (see Figure 5).
Hermitte et al. does not explicitly disclose the plurality of LED units are arranged next to one another in a direction of the longitudinal edge of the strip.
Paroni et al. teaches the diffuser [6] is configured as a strip (see Figure 2) and the light emergence face is a longitudinal edge of the strip (see Figures 2 and 5), and the one or more LED units is a plurality of LED units (see paragraph 64) that are arranged next to one another in a direction of the longitudinal edge of the strip (see paragraph 64 and Figures 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the plurality of LED units of Hermitte et al. to be arranged next to one another in a direction of the longitudinal edge of the strip, as taught by Paroni et al.  One would have been motivated to do so in order to provide a signaling function (see Paroni et al. paragraph 64).

With regards to Claims 8 and 9, Hermitte et al., De Lamerterie et al., and Paroni et al. disclose the illumination device as discussed above with regards to Claim 7.
Hermitte et al. does not explicitly disclose a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units, and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units.
Paroni et al. teaches the strip and adjacent LED units of the plurality of LED units (see paragraph 64 and Figures 3 and 5).
Paroni et al. does not explicitly disclose the width of the strip lies between 40% and 250% of a distance between the adjacent LED units of the plurality of LED units, and the width of the strip lies between 50% and 200% of the distance between the adjacent LED units of the plurality of LED units.  However, Paroni et al. does disclose the LED units are arranged side-by-side and spaced apart (see Paroni et al. paragraphs 27, 63, and 64 and Figure 3) and that the light output from the diffuser is such that sequential turning on of the row of adjacent LED units creates a small luminous area/zone that displaces/moves along the front side in a direction parallel to the ground based on the spacing of the LED units and dimensions of the diffuser [6] (see Paroni et al. paragraphs 52, 53, 55, and 64). Therefore, one of ordinary skill in the art would be able to form the illumination device of Paroni et al. such that a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units in order to provide a size of a luminous area/zone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the strip of the diffuser and spacings between adjacent LED units of Hermitte et al. and Paroni et al. to include a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units. One would have been motivated to do so in order to provide a size of a luminous area/zone during a sequential turning-on of the LED units for a signal function (see Paroni et al. paragraphs 52-55 and 64).

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument that the applicant claims a diffuser where between faces of which there is a light-scattering material and a plate-shaped diffuser which scatters light emitted from the one or more LED units and the light of the LED unit or units entering via the first delimiting face is guided via reflections in the diffuser to the light emergence face, while Paroni discloses a light guide plate made of light-conducting material and does not scatter light and guide light via reflection in the light guide plate, and includes a structure to scatter light coming out of the light guide plate, the examiner directs the applicant to the above rejection of Claim 1 over Hermitte et al., which discloses at least a plate-shaped diffuser [1] (see Hermitte et al. middle of page 3 and Figures 3 and 5; element [1] is substantially a plate-shaped diffuser), wherein the plate-shaped diffuser [1] scatters light emitted from the one or more LED units [3] (see Hermitte et al. middle of page 3) and has having first [1a] and second [1b] delimiting faces (see Hermitte et al. middle of page 3 and Figure 3) and an end face [1d] (see Hermitte et al. middle of page 3 and Figure 3), between which faces there is a light-scattering material with a predetermined thickness (see Hermitte et al. middle of page 3 and Figure 3), wherein the light-scattering material is disposed along an entire planar extent of the plate-shaped diffuser [1] (see Hermitte et al. middle of page 3 and Figure 3; the plate-shaped diffuser [1] is formed of a material which allows light to enter through face [1a], and by refraction and/or reflection on its faces and on the rear edge of plate-shaped diffuser directs light toward the end face [1d] for emission of essentially parallel beams therefrom, thereby the material of the plate-shaped diffuser is substantially disposed along an entire planar extent thereof), the end face [1d] of the diffuser, which is provided between the first delimiting face [1a] and the second [1d] delimiting face, forms the only light emergence face of the illumination device that is visible to a user (see Hermitte et al. middle of page 3 and Figure 3), the LED unit or LED units [3], during operation, emit the light in a direction of the first delimiting face [1a] (see Hermitte et al. middle of page 3 and Figure 3), said light entering into the diffuser [1] via the first delimiting face [1a], and the diffuser [1] is configured and arranged such that the light of the LED unit or LED units [3] entering via the first delimiting face [1a] is guided via reflections in the diffuser [1] to the light emergence face [1d] and emerges from the illumination device at the light emergence face [1d] (see Hermitte et al. middle of page 3 and Figure 3).  Therefore, Hermitte et al. discloses at least these limitations of amended Claim 1.
With regards to the applicant’s argument that there is no reason to modify Paroni to include an additional optical reflector in addition to the reflector at the rear side edge [9] of plate [6] or reposition such reflector to be an optical reflector arranged at the second delimiting face of the diffuser at least in a region which lies opposite the LED unit or LED units and which reduces light losses in the diffuser, the examiner directs the applicant to the above rejection of Hermitte et al. in view of De Lamerterie et al., which teaches the LED unit or LED units [S] abut against the first delimiting face (see De Lamerterie et al. top half of page 6 and Figure 8), and an optical reflector [CO] is arranged at the second delimiting face of the diffuser (see De Lamerterie et al. middle of page 6 and Figure 8; light rays [r1] and [r2] are reflected by a surface  of cone [CO] substantially forming an optical reflector, at least in a region which lies opposite the LED unit or LED units), at least in a region which lies opposite the LED unit or LED units [S] (see De Lamerterie et al. Figure 8), wherein the optical reflector [CO] reduces light losses in the diffuser (see De Lamerterie et al. middle of page 6; due to the reflections of at least rays [r1] and [r2], light losses will substantially be reduced).  Therefore, the combination of Hermitte et al. and De Lamerterie et al. does disclose this limitation of amended Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN KRYUKOVA/Examiner, Art Unit 2875